Citation Nr: 0722726	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-27 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted a 10 percent rating effective 
March 31, 2006.


FINDING OF FACT

The veteran's low back strain is not manifested by forward 
flexion of the thoracolumbar spine less than 60 degrees; or a 
combined range of thoracolumbar motion less than 120 degrees, 
by muscle spasm or guarding enough to result in an abnormal 
gait or spinal contour.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
April 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony, but he failed to appear at a hearing 
scheduled for March 2007.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.   

Background

At a May 2006 VA examination, the veteran complained of 
chronic pain and stiffness in his back.  He stated that his 
pain was aggravated by prolonged sitting, standing, walking 
and climbing.  The pain distribution reportedly was in L4-L5-
S1 region.  The appellant reported occasional radiating pain 
into the thighs maybe once or twice a month.  He denied bowel 
and bladder incontinence, as well as any work restrictions 
due to his back disorder.  The veteran was on disability for 
other medical problems not related to his back. The veteran 
reported occasionally using a cane, but he denied using 
crutches.  He reported using a back brace once or twice a 
month.  He denied flare-ups. 

Physical examination revealed that the veteran's gait was 
normal.  Toe heel walking and squatting were normal, but he 
felt pulling in the back with toe raising.  The examination 
showed slight straightening of the lordotic curvature while 
in the erect position.  There was no 
kyphoscoliosis, scoliosis, muscle spasms, tightness, or point 
tenderness.  Forward flexion was to 60 degrees at which point 
the appellant developed pain but he was able to still flex to 
80 degrees.  The veteran reported feeling pain as soon as he 
tilted backwards.  Backward extension was to 30 degrees.  
Bilateral lateral flexion was to 30 degrees with pain 
throughout the whole range of motion.  Bilateral rotation was 
to 30 degrees, again with pain throughout the whole range of 
motion.  Repetitive forward flexion, backward extension, 
lateral flexion left and right and rotation left and right, 
testing for pain, weakness, fatigability and incoordination 
resulted in no change in the veteran's pain level.

Neurological examination showed deep tendon reflexes were a 
grade 1/2 in the lower extremities.  Muscle strength was a 
grade 5/5.  Straight leg raising was negative bilaterally.  
The veteran had no muscle atrophy and tone was good.  Muscle 
strength was a grade 5/5 and had no sensory or motor deficits 
on examination.

Lumbar X-rays showed minimal degenerative changes involving 
the L5-S1 disc space.  There was no evidence for acute 
fracture-dislocation.  There was straightening of the normal 
lordotic curvature.  The sacroiliac joints and pedicles were 
intact.

Criteria and analysis

The veteran was granted service connection for low back 
strain in a May 1975 rating decision and assigned a 
noncompensable rating.  A May 2006 rating decision granted a 
10 percent rating effective March 31, 2006.  This disability 
evaluation has remained in effect since that time.

Under 38 C.F.R. § 4.71a (2006), a lumbosacral strain is 
evaluated under the general formula for back disorders.  The 
rating criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the code, a 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

The May 2006 VA examination showed thoracolumbar flexion to 
80 degrees with pain after 60 degrees.  Hence, while limited, 
the lumbosacral strain is not manifested by a limitation of 
forward thoracolumbar flexion to 60 degrees or less.  
Further, there is no evidence of a muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  As such, the preponderance of the 
evidence is against assigning a rating in excess of 10 
percent.

In reaching this decision the Board acknowledges that 
different diagnostic codes potentially allow for the 
assignment of higher ratings.  Significantly, however, the 
veteran is service connected only for a lumbosacral strain. 
 He is not service connected for an intervertebral disc 
syndrome.  Hence, consideration of these other codes is not 
in order.  Therefore, the benefit sought on appeal is denied.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2006), however, at no time has 
evidence of such signs as disuse muscle atrophy, or 
incoordination on use due to the lumbosacral strain been 
clinically demonstrated.  Hence, an increased rating under 
these regulations is not in order.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
low back strain is denied


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


